Case 2:20-cv-00253-JDL Document 1-2 Filed 07/20/20--Page 1 of 1 PagelD #: 14

Court- hous é Co

Petition to the united States of America Superior Court of Record (Common-law):

Genesis I] Church of Health & Healing; Private International Sovereign Church.

This coversheet is the face of the: Petition to the united States of America Superior Court of
Record; at law (Common-law); pursuant to Claims of Trespassed Rights w/ intent; against the
Genesis I] Church; committed by: Joint-party Defendant(s), see parties in suit below:

U.S. DISTRICT COURT

Genesis II Church of Health & Healing ae eee
Claimant/Aggrieved RECEIVED & FILED

v. JUL 28 2020

CHRISTA K. BERRY, CLER
Department of Justice (D.O.J.) & BY K

Food and Drug Administration (F.D.A.) DEPUTY CLERK
Defendant(s)/Trespassers

Documents attached:

1. Cover letter: (Lawful notification of the People's Right to petition the Court).

2. Superior Court of Record.

3. Exhibits A & B (Proof of unlawful Arrest)

4. USB Flash drive (Proof of video evidence of G2 Church's declared sovereignty)
*This Court shall be sessioned at no charge under the "right of petition."

*This coversheet is also the summary sheet.

Return letters go to: Genesis I] Church's Counsel (@
c/o 33 Fifield Dr. Buxton, Maine 04093

This cover sheet appears as the first page of the Petition to the united States of America Superior
Court at law.
